Case 2:20-cv-04055-GAM Document 18-2 Filed 10/08/20 Page 1 of 4




           EXHIBIT B
       Case 2:20-cv-04055-GAM Document 18-2 Filed 10/08/20 Page 2 of 4




z.-    UNITEDSTATES




       September 25,2020



       OFFICERS, PCES, AND PAY BAND MANAGERS

       SUBJECT: Additional Resources for Election MailBeginning October             1




       The November 3, General Election is fast approaching. While normal First-Class and Marketing Mail
       volumes are down considerably, the volume of Election Mailwill be at an all-time high this season.
       pqUDJg has_changed the way millions of people will vote this year, and many are turning to the
       United States Postal Service to deliver their ballots. Recognizing our important role in the Jemocratic
       process, the Postmaster General has reiterated that our number one priority is the proper handling
       and timely delivery of all Election Mail, especially ballots.

      Effective October 1, additional resources are being made available for District Managers,
      Postmasters, Division Directors, and Plant Managers to utilize, as they determine, to support the
      timely and expeditious handling of the increased volume of Election Mail, which is definiil by the
      Postal Service as any item mailed to or from authorized election officials that enables citizeris to
      participate in the voting process, such as ballots, voter registration cards, ballot applications, and
      polling place notifications. District Managers, Postmasters, Division Directors, and Flant Managers
      are authorized and instructed to use these additional resources to ensure that all Election Mail-is
      prioritized and delivered on time. These resources are in addition to the existing processes and
      procedures for Election Mail.

      These resources include, but are not limited to:

           1.      Processing

                   As previously provided in the Clarifying Operational lnstructions distributed on September 21,
                   Election Mail entered as Marketing Mail should be advanced ahead of all other Mirketing
                   Mail and processed expeditiously to the extent feasible so that it is generally delivered in line
                   with First-Class Mail delivery standards. Processing windows on letter and flat sorting
                   equipment should be expanded as necessary to ensure that all Election Mail received prior to
                   the First-Class Mail Critical Entry Time is processed that same day. Further, to the extent
                   possible, Election Mail received after the Critical Entry Time should be processed and
                   advanced as if it arrived prior to the Critical Entry Time, unless doing so would disrupt on-time
                   service for Election Mail received prior to the Critical Entry Time.

                   Other additional processing resources are also authorized and instructed to be used to
                   ensure that Election Mail stays curent and moving through the Postal Service's network. This
                   includes, but is not limited to, early cancellations the week before Election Day to ensure all
                   collected ballots are processed timely.




      475 L,ENFANT PL^ZA EW
      WASHTNGToN    DC 20260-0061
      \,V\ /W.USPS.COM
Case 2:20-cv-04055-GAM Document 18-2 Filed 10/08/20 Page 3 of 4


                                                    -2-

     2.   Transportation

          Extra transportation resources are authorized and instructed to be used to ensure that
          Election Mail reaches its intended destination in a tirnely manner. This includes, but is not
          limited to, extra trips from_all points of processing and delivery (e.g., retail units and plants),
          as necessary to connect Election Mail to its intended destination or the next stage in postit
          Service processing.

     3.   Delivery/Collectlons

          Extra delivery and collection trips are authorized and instructed to be used to ensure, to the
          best of our ability, that completed ballots entered on Election Day reach the appropriate
          eleclion official by the state's designated deadline on Election Diy. This includes, but is not
          limited to, early collections the week before Election Day to ensuie all collected ballots are
          processed timely, and delivery of ballots found in collections on Election Day to election
          boards within states requiring ballots be returned by a designated time on Eiection Day.

    4. Overtime
          Overtime is authorized and instructed to be used to support these additional resources and
          the completion of the additional work, as needed.

ln addition, to further support the timely delivery of Election Mail, and consistent with our practices in
past election cycles, the use of extraordinary measures beyond our normal course of operations is
authorized and expected to be executed by local management between October 26 and November
24, to accelerate the delivery of ballots, when the Postal Service is able to identify the mailpiece as a
ballot.

These extraordinary measures include, but are not limited to, expedited handling, extra deliveries,
and special pickups as used in past elections, to connect blank ballots entered by election officials to
voters or completed ballots returned by voters entered close to or on Election Day to their intended
destination (e.9., Priority Mail Express, Sunday deliveries, special deliveries, running collected ballots
to Boards of Elections on Election Day, etc.).

We will continue to communicate closely with election officials to encourage them to send ballots
earlier. We have also educated voters across the nation to request their billots early (if they are
required to request a ballot) and to return their ballots early, if they plan on using th6 mail for one or
both legs of the journey.

Despite our best efforts to educate and communicate, however, we know that there will be entries of
ballots to and from voters that will require us to take the extra steps set forth herein to ensure timely
delivery. The additional resources available beginning October 1, and our robust practices and
procedures that we employ every election cycle as described above, will hetp ensure that we are able
Case 2:20-cv-04055-GAM Document 18-2 Filed 10/08/20 Page 4 of 4


                                               -5-

to do everything in our power to meet our customers'expectations
                                                                 that mailwill be deliverect in a
timely manner when our customerc use the mait to racilGie oipailcipate
                                                                       in tne   e[ciooi'p-."".r.
Thank you for your hard work and dedication in delivering America,s
                                                                    Election Mail.



    4aa,Ie
Kristin A. Seaver
Chief Retail & Delivery Officer
                                                                & Processing Operations
 and Executive Vice president                    Offcer and Executive Vice President
